EXHIBIT 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED FINANCING AGREEMENT

AND REAFFIRMATION OF GUARANTY

 

This AMENDMENT NO. 3 TO AMENDED AND RESTATED FINANCING AGREEMENT AND
REAFFIRMATION OF GUARANTY, dated as of February 25, 2019 (this “Amendment No.
3”), and effective as of December 15, 2018 (the “Effective Date”), is executed
among Midwest Energy Emissions Corp., a Delaware corporation, (the “Borrower”),
MES, Inc., a North Dakota corporation (“MES” or “Guarantor”), and AC Midwest
Energy LLC, a Delaware limited liability company (the “Lender”). Each of
Borrower, MES and the Lender may hereinafter be referred to, individually, as a
“Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, the Borrower, Guarantor and Lender entered into an Amended and Restated
Financing Agreement, dated as of November 1, 2016 (the “Amended and Restated
Financing Agreement”), as amended by each of Amendment No. 1 to Amended and
Restated Financing Agreement and Reaffirmation of Guaranty, dated as of June 14,
2018 (“Amendment No. 1”) and Amendment No. 2 to Amended and Restated Financing
Agreement and Reaffirmation of Guaranty, dated as of September 12, 2018
(“Amendment No. 2”, and together with the Amended and Restated Financing
Agreement and Amendment No. 1, the “Restated Financing Agreement”), which
Restated Financing Agreement amended and restated a prior Financing Agreement,
among the Parties, dated as of August 14, 2014, and amended by each of the
Waiver and Amendment to Financing Agreement and Reaffirmation of Guaranty, dated
as of March 16, 2015, Waiver and Amendment No. 2 to Financing Agreement and
Reaffirmation of Guaranty, dated as of November 16, 2015 and Amendment No. 3 to
Financing Agreement and Reaffirmation of Guaranty, dated as of January 28, 2016
(collectively, the “Original Financing Agreement”);

 

WHEREAS, in connection with the Restated Financing Agreement, and in exchange
for certain notes issued pursuant to the Original Financing Agreement and other
consideration set forth therein, the Borrower issued to the Lender a senior
secured note in the original principal amount of $9,646,686 (the “Secured Note”)
and a subordinated unsecured note in the original principal amount of
$13,000,000 (the “Subordinated Note”);

 

WHEREAS, in connection with Amendment No. 2 to the Restated Financing Agreement
the Borrower and Guarantor requested, and the Lender agreed, to extend the
maturity date of the Secured Note to December 15, 2018 and waive the Borrower’s
compliance with the provisions of Section 8.1 of the Restated Financing
Agreement (the “Minimum EBITDA Covenant”) through December 15, 2018;

 

WHEREAS, contemporaneously herewith, the Borrower and Guarantor have requested,
and the Lender has agreed, to exchange (the “Exchange”) the Subordinated Note,
together with all accrued and unpaid interest thereon, for a new unsecured note
in the original principal amount of $13,154,930.60 (the “Unsecured Note”),
pursuant to the terms of an Unsecured Note Financing Agreement, dated as of even
date herewith;

 



  1

   



 

WHEREAS, the Borrower and Guarantor request, and the Lender is agreeable, to
further extend the maturity date of the Secured Note to match the maturity date
of the Unsecured Note and to strike the Minimum EBITDA Covenant, together with
such other terms and conditions set forth herein;

 

WHEREAS, the Lender’s willingness to enter into this Amendment No. 3 is
expressly conditioned on the Guarantor’s unconditional reaffirmation of its
obligations under the Restated Financing Agreement as provided below; and

 

WHEREAS, the Guarantor will benefit directly from the Lender’s extension of the
maturity date of the Secured Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the Parties hereto, intending to be legally bound hereby,
agree as follow:

 

1. Recitals. The foregoing recitals are hereby incorporated in this Amendment
No. 3 and made a part hereof by reference.

 

2. Definitions; Interpretation. Capitalized terms used but not otherwise defined
in this Amendment No. 3 shall have the meaning ascribed to them in the Restated
Financing Agreement, unless otherwise stated herein. In the event of a conflict
between the provisions of the Restated Financing Agreement and the provisions of
this Amendment No. 3, the provisions of this Amendment No. 3 shall control, and
all other provisions of the Restated Financing Agreement shall remain in full
force and effect.

 

3. Maturity Date. The term “Maturity Date” set forth in Section 1.1 of the
Restated Financing Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Maturity Date” means the earlier of: (a) August 25, 2022 and (b) such earlier
date as the unpaid principal balance of the Secured Note becomes due and payable
pursuant to the terms of this Agreement and the Secured Note.

 

4. Repayment of Secured Note. Section 2.3(a) of the Restated Financing Agreement
is hereby amended and restated in its entirety to read as follows:

 

(a) All outstanding principal together with such other amounts as shall then be
due and owing from Borrower to Lender under the Secured Note and the Secured
Notes Documents shall be paid on the Maturity Date or the date on which the
indebtedness evidenced hereby is accelerated as provided herein.

 



  2

   



 

5. Letter of Credit.

 

(a) The Parties hereby acknowledge that the Letter of Credit has been cancelled
and agree that the LC Note is hereby cancelled with immediate effect and that
none of the Parties hereto have any further rights or obligations thereunder.

 

(b) Section 2.10 shall be deleted in its entirety from the Restated Financing
Agreement.

 

(c) On and after the Effective Date, any and all references in the Restated
Financing Agreement to the words and phrases “Letter of Credit”, “LC Note”, “LC
Security Payment” and all other words and phrases and provisions related thereto
are hereby deleted in their entirety.

 

6. Minimum EBITDA Covenant. The Lender hereby acknowledges that the Borrower is
in default under the Minimum EBITDA Covenant of the Restated Financing Agreement
(the “Covenant Default”) and agrees to waive such Covenant Default and further
to strike the Minimum EBITDA Covenant from the Restated Financing Agreement in
its entirety as of the Effective Date.

 

7. The Subordinated Note. On and after the Effective Date, any and all
references in the Restated Financing Agreement to “Subordinated Note” shall be
deemed to refer to “Unsecured Note”.

 

8. Representations and Warranties. The Credit Parties hereby represents and
warrants that, after giving effect to the waiver contained in Section 6 of this
Amendment No. 3, (a) the representations and warranties set forth in Article 6,
of the Restated Financing Agreement, and any other Transaction Document executed
and delivered in connection with the Restated Financing Agreement, are true and
correct in all material respects on and as of the date hereof (other than any
such representation or warranty which expressly speaks only as of a different
date or except where the failure of such representation or warranty to be true
and correct would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect); and (b) as of the date hereof, no Event of
Default has occurred and is continuing.

 

9. Reaffirmation of Guaranty. Guarantor hereby expressly (a) consents to the
execution by the Borrower and the Lender of this Amendment No. 3; (b)
acknowledges that the “Obligations” (as defined in the Restated Financing
Agreement as amended by this Amendment No. 3) include all of the obligations and
liabilities owing from the Borrower to the Lender, including, but not limited
to, the obligations and liabilities of the Borrower to the Lender under and
pursuant to the Restated Financing Agreement as amended by this Amendment No. 3,
and as may be further amended from time to time, and as evidenced by the Secured
Note, as may be modified, extended or replaced from time to time, (c) reaffirms,
assumes and binds itself in all respects to all of the obligations, liabilities,
duties, covenants, terms and conditions that are contained in the Restated
Financing Agreement as amended by this Amendment No. 3, (d) agrees that all such
obligations and liabilities under the Restated Financing Agreement, as redefined
by this Amendment No. 3, shall continue in full force and that the execution and
delivery of this Amendment No. 3, and its acceptance by, the Lender shall not in
any manner whatsoever (i) impair or affect the liability of Guarantor to the
Lender under the Restated Financing Agreement as amended by this Amendment No.
3, (ii) prejudice, waive, or be construed to impair, affect, prejudice or waive
the rights and abilities of the Lender at law, in equity or by statute, against
Guarantor pursuant to the Restated Financing Agreement as amended by this
Amendment No. 3, or (iii) release or discharge, nor be construed to release or
discharge, any of the obligations and liabilities owing to the Lender by
Guarantor under the Restated Financing Agreement as amended by this Amendment
No. 3.

 



  3

   



 

10. General.

 

(a) Governing Law; Severability. This Amendment No. 3 shall be construed in
accordance with and governed by the laws of the State of New York. Wherever
possible each provision of the Restated Financing Agreement and this Amendment
No. 3 shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Restated Financing Agreement and
this Amendment No. 3 shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of the Restated Financing Agreement and this Amendment No. 3.

 

(b) Successors and Assigns. This Amendment No. 3 shall be binding upon the
Borrower, the Guarantor and the Lender and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Guarantor and the
Lender and the successors and assigns of the Lender.

 

(c) Continuing Force and Effect of Restated Financing Agreement. Except as
specifically modified or amended by the terms of this Amendment No. 3, all other
terms and provisions of the Restated Financing Agreement and the other
Transaction Documents are incorporated by reference herein, and in all respects,
shall continue in full force and effect. The Borrower, by execution of this
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the
Financing Agreement and the other Loan Documents.

 

11. References to Restated Financing Agreement. Each reference in the Restated
Financing Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like
import, and each reference to the Restated Financing Agreement in any and all
instruments or documents delivered in connection therewith, shall be deemed to
refer to the Restated Financing Agreement, as amended by Amendment No. 1,
Amendment No. 2 and this Amendment No. 3.

 

12. Expenses. The Borrower shall pay all costs and expenses in connection with
the preparation of this Amendment No. 3 and other related loan documents,
including, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of the Lender or any affiliate or parent of the
Lender. The Borrower shall pay any and all stamp and other taxes, UCC search
fees, filing fees and other costs and expenses in connection with the execution
and delivery of this Amendment No. 3 and the other instruments and documents to
be delivered hereunder, and agrees to save the Lender harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.

 



  4

   



 

13. Counterparts; Electronic Signatures. This Amendment No. 3 may be executed in
two or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to each other Party; provided that a facsimile or other
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.

 

14. Release. The Credit Parties represent and warrant that they are not aware of
any claims or causes of action against the Lender or any of its affiliates, or
their respective successors or assigns, and that they have no defenses, offsets
or counterclaims with respect to any Obligations owed by the Credit Parties to
the Lender. Notwithstanding this representation and as further consideration for
the agreements and understandings herein, each of the Credit Parties, on behalf
of themselves and their employees, agents, executors, heirs, successors and
assigns, do hereby release the Lender, its predecessors, officers, directors,
employees, agents, attorneys, affiliates, subsidiaries, successors and assigns,
from any liability, claim, right or cause of action which now exists or
hereafter arises as a result of acts, omissions or events occurring on or prior
to the date hereof, whether known or unknown, including but not limited to
claims arising from or in any way related to the Obligation, the Restated
Financing Agreement, Amendment No. 1, Amendment No. 2, the Transaction Documents
or the business relationship between any of the Credit Parties and the Lender,
and any claims asserted or which could have been asserted by any of the Credit
Parties in connection with the Obligations, the Restated Financing Agreement,
Amendment No. 1, Amendment No. 2, this Amendment No. 3 or any other Transaction
Document.

 

[Intentionally left blank. Signature page follows.]

 



  5

   



 

IN WITNESS WHEREOF, each Party has caused its signature page to this Amendment
No. 3 to Amended and Restated Financing Agreement and Reaffirmation of Guaranty
to be duly executed as of the date first written above.

 



  BORROWER:

 

 

 

 

MIDWEST ENERGY EMISSIONS CORP.

 

        By: /s/ Richard Gross

 

Name:

Richard Gross     Its: Chief Financial Officer          

 

GUARANTOR:

 

 

 

 

 

MES, INC.

 

 

 

 

 

 

By:

/s/ Richard Gross

 

 

Name:

Richard Gross

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AC MIDWEST ENERGY LLC

 

 

 

 

 

 

By:

/s/ Samir Patel

 

 

Name:

Samir Patel

 

 

Its:

Manager

 



 

 



6

